Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of S. Lee et al., US 16/881,283 (May 22, 2020) are pending and under examination on the merits.  Claims 1, 4-7, and 14-16 are rejected.  Claims 2, 3, 8-13, and 17 are objectionable.  Claims 18-20 are in condition for allowance.  

Claim Objections

Claim 2, 3, 8-13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


§ 102(a)(1) Rejection over M. Jolly et al., Journal of the Chemical Society, Dalton Transactions: Inorganic Chemistry, 1331-1332 (1992) (“Jolly”)

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Jolly et al., Journal of the Chemical Society, Dalton Transactions: Inorganic Chemistry, 1331-1332 (1992) (“Jolly”).  Jolly discloses a study regarding oxo, imido and alkylidene ligand-exchange reactions between the unsaturated centers of MQ2X2 and M(ƞ-C5R"5,)QX2 (M = Nb or Ta; Q = NR or CHR'; X = CI or OBu').  Jolly at Abstract.  

As part of the study, Jolly discloses the following two compounds RN = 142002-50-4 and RN = 141331-81-9.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Jolly at page 1332 (Scheme 1).  See also, CAS/CAPLUS Abstract and indexed Compounds, M. Jolly et al., Journal of the Chemical Society, Dalton Transactions: Inorganic Chemistry, 1331-1332 (1992).  These compounds clearly fall within the Markush genera of claims 1, 5, and 6, which are therefore anticipated pursuant to 35 U.S.C. 102(a)(1).  


§ 102(a)(1) Rejection over S. Schmidt et al., 472 Journal of Organometallic Chemistry, 127-138 (1994) (“Schmidt”)

Claims 1, 4, 5, 7, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S. Schmidt et al., 472 Journal of Organometallic Chemistry, 127-138 (1994) (“Schmidt”).  Schmidt teaches that the half-sandwich complexes [(η-C5R5)Nb(NtBu)Cl2](R = H (1), Me (2)) and [(η5-C5R5)Ta(Nt Bu)Cl2] (R = H (4), Me (5)) are synthesized by reacting the precursors (η5-C5R5)MCl4 with tBuNH2 in the presence of bases.  Schmidt at Abstract.  

As part of the study, Schmidt discloses the following compound RN = 157261-27-3 (compound 3).  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Schmidt at page 129 (compound 3).  See also, CAS/CAPLUS Abstract and indexed Compound, S. Schmidt et al., 472 Journal of Organometallic Chemistry, 127-138 (1994).  This compound clearly falls within the Markush genera of claims 1, 4, 5, 7, and 14-16, which are therefore anticipated pursuant to 35 U.S.C. 102(a)(1).  


Subject Matter Free of the Art of Record

Claims 2, 3, 8-13, 17-20 are free of the art of record.  The closest prior art of record is R. Krishnamurti, et al., US 6,114,270 (2000) (“Krishnamurti”).  Krishnamurti discloses metallocene catalyst for the polymerization of olefin homopolymers and co-polymers of the general formula Ak-N=MXmQn.  Krishnamurti at col. 2, lines 65 – col. 3, line 1.  Krishnamurti teaches that While the metal, M may be any Group 3 to 10 metal or a metal from the lanthanide or actinide series, in a preferred embodiment, the catalyst contains a Group 4, 5, or 6 transition metal. In a particularly preferred embodiment, the catalyst contains a Group 4 metal, particularly zirconium, titanium or hafnium.  Krishnamurtiat col. 3, lines 24-31.  The Krishnamurti disclosure mentions niobium at col. 7, line 38 and at Example 2, col. 10, lines 10-25.  

Krishnamurti Examples 1 and 3-9 are directed to a titanium catalyst (M = Ti), while only Examples 2 and 10 are directed to a niobium catalyst (M = Nb).  Krishnamurti at cols. 9-11.  In Example 2, Krishnamurti discloses the following example catalyst, (cyclopentadienyl) t-butyl imidoniobium dichloride, RN = 141331-82-0).  Krishnamurti at col. 10, lines 10-25.  This compound has the following structure.  See, CAS/CAPLUS Abstract and Indexed Compound, R. Krishnamurti, et al., US 6,114,270 (2000).  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Krishnamurti compound RN = 141331-82-0 differs from the claimed compounds in that it does not meet the instant claim 1 recitation of “at least one of R4, R5, R6, R7, and R8 being a C1-C6 linear or branched alkyl group”.  It is noted that the prior art and claimed compounds are related as next adjacent homologs.  MPEP § 2144.09(II).  

In Example 10, Krishnamurti discloses polymerization of ethylene with the above catalyst.  Krishnamurti at cols. 10-11.  As disclosed in Krishnamurti Table 2, the ethylene polymerization results with the Nb catalyst are much poorer (wt PE g = 3.3 and catalyst activity = 7.1 kg/g M/hr)) than with the Ti catalyst.  

The instant claims are not obvious because neither Krishnamurti nor Krishnamurti in combination with secondary art of record motivates one of ordinary skill in the art to make the specific structural modification(s) of substituting the cyclopentadienyl ring of Krishnamurti compound RN = 141331-82-0 with, for example, a methyl group, so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have useful properties. MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”).  In the instant case, motivation to select the Krishnamurti compound RN = 141331-82-0 and thereafter structurally modify it is lacking due to the poor ethylene polymerization results disclosed by Krishnamurti for the Nb catalyst as compared to the Ti catalyst.  Motivation to select this niobium (Group 5 metal) compound for further development is further lacking because Krishnamurti discloses that preferred metals are Group 4 metals, particularly zirconium, titanium or hafnium.  Krishnamurti at col. 3, lines 24-31.  

It is noted that Jolly and Schmidt, discussed above in the § 102 rejections, fail to disclose a substantial utility for the disclosed compounds.  MPEP § 2144.09(VI).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622